DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 2-15 have been amended and claims 16 has been added. Claims 1-16 are currently pending. Applicant’s amendments, with respect to claims 9-15, overcome §101 rejections to the claims. The 101 rejections have been withdrawn.

Response to Arguments
With respect to claim 1, Applicant argues that Marr ‘526 does not teach “replacing the identified code to be protected within the input object file with a fake code” since the identified code to be protected coexists with the fake code. Examiner respectfully disagrees.
The invention of Marr ‘526 (See [0021] and [0052]) is to prevent static and dynamic disassemblers from examining the contents of code including sensitive code, i.e., reverse engineering, by making them take a bypass followed by a bogus code while a normal execution continues by not taking the bypass. In detail, only when a disassembler runs, a bypass code snippet is inserted into a first location in the code to cause execution to jump to a second location in the code, where bogus data (fake 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-10, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al., US-20160180065-A1 (hereinafter “YI ‘065”) in view of Marr et al., US-20050198526-A1 (hereinafter “Marr ‘526”).
Per claim 1 (independent):
YI ‘065 discloses: A method for protecting code, comprising carrying out an object-to-object file transformation, the object-to-object transformation comprising: identifying code to be protected within an input object file for encryption; extracting the identified code to be protected ([0014], “… converting a sensitive code in the codes of an application into a native code and performing encryption of a code protection scheme based of self modification on the converted sensitive code. Accordingly, it is possible to increase security against forgery of an application.”; FIG. 2, [0041], “The input unit 110 receives the code of an application (S210) … The input codes may be source codes or codes in the format of the managed code that can be executed in a JVM (Java Virtual Machine) or a DVM (Dalvik Virtual Machine).” [Emphasis added.]; [0042], “The code separator 120 separates the codes inputted through the input unit 110 into sensitive codes requiring application tamper protection and general codes except for the sensitive codes by analyzing the input codes (S220)” [Emphasis added.] where an inputted code of an application (input object file) received at the input unit 110 is divided into (S220) sensitive codes (to be protected), which is to be encrypted, and general codes excluded from the sensitive codes by the code separator 120);  ([0059], “the encoder 145 can encrypt a binary code by applying a code protection scheme based on self modification to the compiled sensitive code (275).” [Emphasis added.]; [0060], “The second compiler 172 creates an execution file by compiling a general code under the managed environment (S280) … The combiner 160 creates an obfuscated application in the format of a combined file by combining an execution file with a native code” [Emphasis added.] where a binary code or native code (second output object file) is created by encrypting the compiled sensitive codes (S275) while an execution file (first output object file) whereby the sensitive codes are just removed instead of being replaced is created (S280) based on the general codes excluded from the sensitive codes by the code separator 120).
YI ‘065 does not disclose but Marr ‘526 discloses: replacing the identified code to be protected within the input object file with a fake code ([0021], “The present invention provides mechanisms for bogus data and runtime modifications into sensitive code. Such obfuscation hinders or prevents examination of the contents of code by such static and dynamic disassemblers.” [Emphasis added.]; FIG. 4, [0071], “for protecting code from disassembly by inducing misalignments in disassemblers. In step 400, a bypass code snippet is inserted into a first location in the code. The bypass code, upon execution, causes execution to transition to a second location in said code. This second location may be elsewhere in code, where bogus data is to follow the bypass code immediately. The second location may also be immediately after the bypass code, where the bypass is not taken during normal execution, but may be taken by a static disassembler which assumes, e.g., that jumps are taken, when disassembling code.” [Emphasis added.] where sensitive code (identified code to be protected) is protected by inserting bogus data (fake code) that is to be executed only when disassembling code.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified YI ‘065 with the insertion of bogus data for sensitive code as taught by Marr ‘526 because it would hinder or prevent examination of the contents of code by such static and dynamic disassemblers [0021].

Per claim 2 (dependent on claim 1):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 discloses: The method according to claim 1, further comprising consolidating the first output object file and the second output object file in to a final object file (FIG. 2, [0060], “The combiner 160 creates an obfuscated application in the format of a combined file by combining an execution file with a native code (S290)” [Emphasis added.] where an obfuscated application (final objection file) is created by combining the execution file (first output object file) and the native code (second output object file).).

Per claim 5 (dependent on claim 1):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 discloses: The method according to claim 1, wherein the object-to­object transformation further comprises: identifying relocation directions within the input object file; excluding the relocation directions from replacement by the fake code (FIG. 2, [0042], “The code separator 120 separates the codes inputted through the input unit 110 into sensitive codes requiring application tamper protection and general codes except for the sensitive codes by analyzing the input codes (S220)” [Emphasis added.]; [0049], “The scrambler 140 scrambles sensitive identifiers defined in the sensitive codes and the general codes by replacing the sensitive identifiers with meaningless characters or character strings (S240).” [Emphasis added.]; [0057], “Next, the controller 150 separates a calling code from a general code (255) and transmits and register the separated calling code on the management server 200 (S260). The calling code separated from the general code is transmitted in a basic template type with the vector for matching a sensitive code and is stored on the database 230 of the management server.” [Emphasis added.] where the code separator 120 identifies the general codes, which also includes calling code, and the sensitive codes from the code of application. Thus, the calling code as well as the general codes (relocation directions) that don’t have sensitive identifiers are excluded from being replaced with meaningless characters (fake code). This process is shown as a flow on the right hand side in FIG. 2).

Per claim 7 (dependent on claim 1):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The method according to claim 1, wherein the object-to object transformation further comprises encrypting the code to be protected ([0059], “the encoder 145 can encrypt a binary code by applying a code protection scheme based on self modification to the compiled sensitive code (275).” [Emphasis added.]).

Per claim 8 (dependent on claim 1):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 9 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 10 (dependent on claim 9):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 13 (dependent on claim 9):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.


Per claim 15 (dependent on claim 9):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 16 (dependent on claim 1):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 does not disclose but Marr ‘526 discloses: The method according to claim 1, wherein the fake code is random code ([0055], “bogus instruction data consists of random bytes. Upon examination of these random bytes, the disassembler will attempt to interpret the bogus instruction data, which will likely cause a misalignment. Additionally, random bytes may yield a random instruction, which will confuse the user of the disassembler” [Emphasis added.] where random bytes (random code) are used for bogus instruction data (fake code) on which a disassembler takes an execution flow.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified YI ‘065 with random bytes injected for a bogus instruction data as taught by Marr ‘526 because it would enhance a protection of sensitive codes by making a disassembler more misaligned [0055].

Claim(s) 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI ‘065 in view of Marr ‘526 and Schneider et al., US-20190005233-A1 (hereinafter “Schneider ‘233”).
Per claim 3 (dependent on claim 1):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 discloses: The method according to claim 1, further comprising, prior to the object-to-object transformation, carrying out a source-to-source transformation, the source-to-source transformation comprising: marking the code to be protected within an input source file (FIG. 2, [0041], “The input unit 110 receives the code of an application (S210) … The input codes may be source codes or codes in the format of the managed code that can be executed in a JVM (Java Virtual Machine) or a DVM (Dalvik Virtual Machine).” [Emphasis added.]; [0042], “The code separator 120 separates the codes inputted through the input unit 110 into sensitive codes requiring application tamper protection and general codes except for the sensitive codes by analyzing the input codes (S220)” [Emphasis added.] where an inputted code of an application (source code) received at the input unit 110 is divided into (S220) sensitive codes (to be protected), which is to be encrypted, and general codes excluded from the sensitive codes by the code separator 120).
YI ‘065 in view of Marr ‘526 does not disclose but Schneider ‘233 discloses: providing additional code to the input source file to provide instructions for a later decryption operation ([0010], “receiving source code and security constraints for the source code, the security constraints encoding, whether a variable in the source code and/or to what extent the variable is considered secure; and generating secure code from the source code and the security constraints by replacing non-secure operations in the source code, which operate on the variables considered as secure, with secure operations; wherein a secure operation is an operation, which, when applied to at least one encrypted variable, generates an encrypted result, which, when decrypted, is the result of the non-secure operation applied to the not 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified YI ‘065 in view of Marr ‘526 with the security constraints for generating secure codes in the source code as taught by Schneider ‘233 because it would automate the engineering and generation of secure code, while constraints on the code in terms of performance and/or confidentiality requirements for individual components may be addressed [0007].

Per claim 4 (dependent on claim 3):
YI ‘065 in view of Marr ‘526 and Schneider ‘233 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 discloses: The method according to claim 3, wherein the source-to­source transformation further comprises isolating the code to be protected (FIG. 2, [0041], “The input unit 110 receives the code of an application (S210) … The input codes may be source codes or codes in the format of the managed code that can be executed in a JVM (Java Virtual Machine) or a DVM (Dalvik Virtual Machine).” [Emphasis added.]; [0042], “The code separator 120 separates the codes inputted through the input unit 110 into sensitive codes requiring application tamper protection and general codes except for the sensitive codes by analyzing the input codes (S220)” [Emphasis added.] where the sensitive codes to be protected are isolated by being separated from the general codes by the code separator 120.).

Per claim 11 (dependent on claim 9):

The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 12 (dependent on claim 11):
YI ‘065 in view of Marr ‘526 and Schneider ‘233 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI ‘065 in view of Marr ‘526 as applied to claim 1 and 9 above, and further in view of Nicolson et al., US-20090119515-A1 (hereinafter “Nicolson ‘515”).
Per claim 6 (dependent on claim 1):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 in view of Marr ‘526 does not disclose but Nicolson ‘515 discloses: The method according to claim 1, wherein the fake code is selected to resemble real code ([0041], “it would be highly useful to have, a system and method that can evaluate the quality of an obfuscation, or more specifically, a control flow graph obfuscation that replaces original code with obfuscated code that implements a more complex control flow, containing dummy code (that is, code that is never executed), fake-robust dummy code (code that is never executed but nonetheless appears to be valid), and clones of active code with different obfuscations, then feedback to the obfuscation process the results of this 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified YI ‘065 in view of Marr ‘526 with as taught by Nicolson ‘515 because it would improve the quality of an obfuscation by feeding the evaluations of different obfuscations into the obfuscation process [0041].

Per claim 14 (dependent on claim 9):
YI ‘065 in view of Marr ‘526 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491